UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:April 21, 2014 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:April 21, 2014 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: April 21, 2014 14-8-TR Teck Announces Subscription to Erdene Placement Vancouver, B.C. – Teck Resources Limited (TSX: TCK.A, TCK.B, NYSE: TCK) (“Teck”) announced today that it has subscribed for and acquired an additional 2,000,000 common shares of Erdene Resource Development Corp. (TSX:ERD) (“Erdene”), at a cost of $0.175 per common share, in a private placement conducted by Erdene. Following the subscription, Teck holds 9,142,857 common shares and 1,071,429 share-purchase warrants of Erdene.If Teck were to exercise all of the warrants it would hold approximately 14.2% of Erdene’s outstanding common shares, calculated on a partially diluted basis assuming the exercise of the Teck warrants only. Erdene is a mining company focused on the acquisition, exploration and development of base and precious metals in Mongolia. The subscription was made for investment purposes. Teck may otherwise determine to increase or decrease its investment in Erdene depending on market conditions and any other relevant factors. This release is required to be issued under the early warning requirements of applicable securities laws. About Teck Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK.Further information about Teck can be found at www.teck.com. Investor Contact: Greg Waller Vice President, Investor Relations and Strategic Analysis greg.waller@teck.com Media Contact: Chris Stannell Senior Communications Specialist chris.stannell@teck.com
